TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00727-CV


Trudy Randall Rowsey, Appellant

v.

Louis Michael Matetich, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-08-000762, HONORABLE JON N. WISSER, JUDGE PRESIDING


O R D E R
PER CURIAM 
		Appellant's brief was first due in this Court on January 22, 2009.  On April 15, 2009,
this Court granted appellant's first motion for extension of time to file her brief and extended the
deadline to August 25, 2009.  On September 2, 2009, this Court granted appellant's second motion
for extension of time to file her brief and extended the deadline to October 26, 2009.  The deadline
has passed, and we have received no brief or further motion from appellant.
		We ORDER appellant to file her brief no later than December 21, 2009.  No further
extensions will be granted.  Failure to file the brief by the deadline shall result in dismissal of this
appeal for want of prosecution, unless appellant reasonably explains the failure and appellee is not
significantly injured by appellant's failure to timely file a brief.  See Tex. R. App. P. 38.8(a). 


		It is ordered December 9, 2009.


Before Justices Patterson, Puryear and Pemberton